DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/22 has been entered.
 
Priority
It is noted that none of the pending claims are supported by the priority document at least because the priority document fails to disclose an accelerometer.  The claims are afforded the filing date of the instant application (29 April 2019).

Allowable Subject Matter
Upon reconsideration of the prior art, the indicated allowability of claims 23-24 is withdrawn in view of US Patent Application Publication 2020/0210941 (hereinafter “Fassone”).  New rejections based on Fassone follow.

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 line 3 recites “one of the of total numbers” (emphasis added).  This recitation appears to contain a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 line 1 recites “a global memory,” which is vague and ambiguous.  A global memory was set forth in claim 3, from which 10 depends.  How many global memories are required by claim 10?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11, 21-22, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2020/0210941 (hereinafter “Fassone”).
Regarding claim 1 Fassone discloses a system for tracking a length of a material wound on a reel (110), the material having a known starting length and a known thickness, the reel (110) having a reel core (at 150) of known width and known volume, the reel (110) further having reel (110) flanges (112) physically connected to the reel (110) at opposite ends of the reel core (at 150) such that the reel (110) flanges (112) rotate with the reel core (at 150), the material being wound about the reel core (at 150) between the reel (110) flanges (112), the system comprising:
a sensor (120) comprising an accelerometer (171/172; see paragraph 65) physically attached to the reel (110) on at least one of the reel (110) flanges (112) to produce a signal indicative of one of forward and reverse rotation (see paragraph 68) of the reel (110);
a first processor (129) operably receiving the signal from the sensor (120) and counting (paragraph 58) a total number of forward rotations of the reel (110);
a memory (121) operably associated with the first processor (129) for storing the total number of forward rotations of the reel (110);
a first battery (123) powering the processor (129), the memory (121), and the sensor (120);
a first transceiver (125) operably coupled to the memory (121); and
wherein a frequency at which the sensor (120) determines raw angular orientation data (which depends on spool rpm; see paragraph 58) is about 40 Hz or less (see paragraph 59; i.e. when the spool rotates at 1 rotation per 30 seconds the single revolution detection would occur at less than one hertz); and
wherein a remaining length of the material wound on the reel (110) is calculated (see paragraphs 102-104) based on at least the total number of forward rotations of the reel (110).
Regarding claim 2 Fassone discloses the above system, and further discloses wherein the first transceiver (125) comprises a radio frequency transmitter (i.e. “Narrowband network,” see paragraph 72).
Regarding claim 11 Fassone discloses the above system, and further discloses wherein the sensors (120), first processor (129), and memory (121) are disposed in association with a single circuit board (i.e. all are associated communicatively with 122, even if on separate boards).

Regarding claim 21 Fassone discloses a system for tracking a length of a material wound on a reel (110), the material having a known starting length and a known thickness, the reel (110) having a reel core (at 150) of known width and known volume, the reel (110) further having reel (110) flanges (112) physically connected to the reel (110) at opposite ends of the reel core (at 150) such that the reel (110) flanges (112) rotate with the reel core (at 150), the material being wound about the reel core (at 150) between the reel (110) flanges (112), the system comprising:
a sensor (120) comprising an accelerometer (171/172) physically attached to the reel (110) to produce a signal indicative of one of forward and reverse rotation of the reel (110);
a first processor (129) operably receiving the signal from the sensor (120) and counting (paragraph 58) a total number of forward rotations of the reel (110);
a memory (121) storing a unique identification number (paragraph 90) operably associated with the first processor (129) for storing the total number of forward rotations of the reel (110);
a first battery (123) powering the processor (129), the memory (121), and the sensor (120);
a first transceiver (125) operably coupled to the memory (121);
wherein a frequency at which the sensor (120) determines raw angular orientation data (which depends on spool rpm; see paragraph 58) is about 40 Hz or less (see paragraph 59; i.e. when the spool rotates at 1 rotation per 30 seconds the single revolution detection would occur at less than one hertz); and
wherein a remaining length of the material wound on the reel (110) is calculated (see paragraphs 102-104) based on at least the total number of forward rotations of the reel (110); and
wherein the accelerometer (171/172) is capable of detecting the total number of (i.e. each and every) forward rotations of the reel (110) by using a change in an angular orientation (i.e. if there is no change in angular orientation there are no rotations detected).
Regarding claim 22 Fassone discloses the above system, and further discloses wherein the change in the angular orientation (i.e. rotation of the drum) is analyzed to determine a rate of change (acceleration, see paragraph 68), direction of change (is the drum turning forward or not, see paragraph 68), and number of rotations (see paragraph 68) relating to paying out the material from the reel (110).
Regarding claim 24 Fassone discloses the above system, and further discloses wherein the raw angular orientation data (paragraph 58) is included in local storage (see paragraph 98) of the memory (121) and is processed locally by the first processor (129) to determine processed data with an adjusted frequency of about 1 Hz or less (i.e. when the speed of the drum drops to 1 revolution per 30 seconds, see para. 59, the frequency of rotation determination is necessarily lower than 1 Hz) to reduce a quantity of the data indicative of rotations and total amounts paid out to be transmitted from the local storage of the memory (121) to global memory (130) via the first transceiver (125).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fassone in view of US Patent No. 8,176,593 (hereinafter “Gress”).
Regarding claim 3 Fassone discloses the above system, and further discloses wherein the memory (121) stores a unique identification number (see paragraph 90) to identify the reel (110) included by an inventory of reels (see paragraph 111), the system further comprising:
a global memory (130) operably coupled to the first transceiver (125) for storing the unique identification number (see paragraph 53), and a remaining length of the material (paragraph 102) wound on the reel (110) associated with the unique identification number.
While Fassone teaches a remaining length calculation, Fassone fails to specifically recite storing in memory a calculated length of material payed out.  Gress teaches a similar reel for an elongate material with a sensor (see 400).  Gress further teaches storing in memory a length of material payed out (column 12 lines 48-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the length payed out calculation of Gress to the calculation and memory storage of Fassone in order to provide more potential information to the system of Fassone.
Regarding claim 4 modified Fassone teaches the above system.  Fassone further teaches a clock (paragraph 97-98) coupled to the memory (121) that outputs time values, the memory (121) storing over time one or more of a total number of forward rotations of the reel (110) each with an associated time value.
Regarding claim 5 modified Fassone teaches the above system.  Fassone further teaches wherein the global memory (130) further stores one or more of records comprising a respective one of the of total number of forward rotations of the reel (110) and the associated time value (paragraph 98) associated with the unique identification number.
Regarding claim 6 modified Fassone teaches the above system.  Fassone further teaches a location receiver (126) that outputs a current geographic position, the memory (121) further storing the current geographic position (see paragraph 90) associated with each of the of total number of forward rotations of the reel (110) stored in the memory (121).
Regarding claim 7 modified Fassone teaches the above system.  Fassone further teaches wherein each record in the records associated with the unique identification number further contains the geographic position (see paragraph 90) associated with the respective one of the of total number of forward rotations of the reel (110).
Regarding claim 8 modified Fassone teaches the above system.  Fassone further teaches wherein the sensors (120), first processor (129), clock, location receiver (126), and memory (121) are disposed in association with a single circuit board (i.e. all are associated communicatively with 122, even if on separate boards).
Regarding claim 9 modified Fassone teaches the above system.  Fassone further teaches a location receiver (126) that outputs a current geographic position, the memory (121) storing (see paragraph 90) one or more of (i.e. at least one out of) the total number of forward rotations of the reel (110) each with an associated geographic position.
Regarding claim 10 modified Fassone teaches the above system.  Fassone further teaches a global memory (130), wherein the global memory (130) further stores one or more of the records associated with the unique identification number (paragraph 90), each of the records containing a respective one of (i.e. one out of) the of total number of forward rotations of the reel (110) and the associated geographic position.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fassone and in view of Gress and US Patent Application Publication No. 2014/0224755 (hereinafter “Eriksson”).
Regarding claims 12-13 modified Fassone teaches the above system.  While Fassone teaches a system activated by angular orientation, Fassone fails to teach the sensor specifically reading the angular orientation.  Eriksson teaches a reel which winds and unwinds a line, and a sensor system to measure rope length. Eriksson further teaches an accelerometer which reads angular orientation in order measure rotation of the reel to measure rope length (see paragraph 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the accelerometer of Eriksson in the system of Fassone in order to gain a more accurate measure of angular orientation.
Regarding claim 14 modified Fassone teaches the above system, and further teaches wherein the angular orientation read by the sensor (Eriksson paragraph 56) is alterable (capable of being altered, i.e. this is a functional recitation) by applying a correction factor.
Regarding claim 15 modified Fassone teaches the above system, and further teaches wherein the correction factor is determinable (capable of being determined, i.e. this is a functional recitation) by analyzing feedback.

Response to Arguments
Applicant's arguments filed 16/397883 have been fully considered but they are not persuasive. Upon reconsideration of the Fassone reference it has been determined that paragraphs 58-59 of Fassone teach “a frequency at which the sensor determines raw angular orientation data is about 40 Hz or less.”  Notably, paragraph 58 states “The counting of the number of rotations of the cable drum is performed by counting the occurrence of the sequence of change of state of the at least two mechanical tilt switches 170 that corresponds to a complete rotation of the cable drum 110.”  Ergo the frequency at which the sensor (120) determines raw angular orientation data depends directly on the rotation of the drum (110).  Because Fassone paragraph 59 teaches a possible speed of “a revolution per 30 seconds,” it follows that the frequency of rotation-detection is less than once per second, or 1 Hertz.  Thus claim 1 is anticipated by Fassone.  Similar analysis renders claim 24 unpatentable, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654       

/SANG K KIM/           Primary Examiner, Art Unit 3654